Citation Nr: 1702681	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-18 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for glomerulonephritis prior to September 18, 2012, and a 30 percent rating thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A June 2013 rating decision assigned a 30 percent evaluation for the service-connected glomerulonephritis beginning September 18, 2012.  As the highest possible rating for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Although the Veteran filed a Notice of Disagreement with respect to the issues of entitlement to an increased rating for residuals of avulsion fracture, left fibular head, left knee; and entitlement to service connection for posttraumatic stress disorder (PTSD), he limited his appeal in lieu of a VA Form 9 to entitlement to an increased rating for the service-connected glomerulonephritis.  Thus, the Board concludes that the issues of entitlement to an increased rating for residuals of avulsion fracture, left fibular head, left knee; and entitlement to service connection for PTSD, are not currently in appellate status.


FINDINGS OF FACT

1.  Prior to September 18, 2012, the Veteran's glomerulonephritis was not manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or hypertension at least 10 percent disabling.

2.  Beginning September 18, 2012, the Veteran's glomerulonephritis was manifested by constant albuminuria with some edema; but was not manifested by persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for glomerulonephritis prior to September 18, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7502 (2016).

2.  The criteria for a 60 percent rating, but no higher, for glomerulonephritis beginning September 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

      Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, all identified and obtainable post-service treatment records, Social Security Administration (SSA) medical records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded VA examinations for his glomerulonephritis in July 2009 and September 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Increased Rating - Glomerulonephritis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a higher evaluation for his service-connected glomerulonephritis.  The Veteran's glomerulonephritis is rated as noncompensable prior to September 18, 2012, and 30 percent disabling thereafter, under Diagnostic Code (DC) 7502.  38 C.F.R. § 4.115b (2016).  This diagnostic code directs the rater to evaluate this disability as renal dysfunction, which incorporates a hypertension evaluation.  See 38 C.F.R. § 4.115a (2016).

Regarding renal dysfunction, a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

The relevant evidence includes VA examinations dated in July 2009 and September 2012 and VA treatment records.  

In a VA treatment record dated in May 2009, the Veteran reported "trouble" with his kidneys.  He reported an episode of nephritis while in Vietnam, and intermittent low back pain since that time.  He complained of nocturia several times per night, but denied urinary frequency, hesitancy, weak stream, dysuria, or incontinence.  The Veteran denied any gross hematuria since the episode in Vietnam.  A review of the Veteran's medical records revealed a recent PSA of .98 ng/mL.  BUN, creatinine, electrolytes, and complete blood counts were normal.  His recent urinalysis had 2+ hemoglobin and 10-20 red blood cells per high power field.  A recent CT examination of the abdomen and pelvis demonstrated normal kidneys, ureters, and bladder.  A urine cytology was negative for malignant cells.  The impression was remote history of glomerulonephritis and microscopic hematuria, probably secondary to nephritis.  The Veteran had normal kidney function.  

On VA examination in July 2009, the Veteran reported that he was diagnosed with nephritis while in Vietnam.  He stated that he developed low back pain and gross hematuria.  He stated that his symptoms improved and the gross hematuria resolved; however, he indicated that he had microscopic hematuria since then.  He denied any total body swelling or edema.  He denied any hospitalization within the past year in regards to his urinary tract.  He denied any history of surgery.  The Veteran denied any current urinary problems.  The Veteran's prostate-specific antigen (PSA) was .98.  He had normal renal function, including a normal blood urea nitrogen (BUN), creatinine, and electrolytes.  Complete blood count was normal.  The Veteran's most recent urinalysis had 2+ blood and 5 to 10 red blood cell count (RBCs) per high power.  A computed tomography (CT) scan of the abdomen revealed normal kidneys, ureters, and bladder.  March 2009 laboratory results revealed normal renal functions with creatinine of .8, estimated glomerular filtration rate (EGFR) of 98, and BUN of 10.  The assessment was glomerulonephritis, currently asymptomatic with normal renal functions.

On VA examination in September 2012, the examiner noted a diagnosis of glomerulonephritis.  The Veteran reported being diagnosed with nephritis in 1968 after having hematuria.  The examiner indicated that the Veteran's treatment plan did not include taking continuous medication.  There was evidence of renal dysfunction.  The Veteran did not require regular dialysis.  He had signs and symptoms due to renal dysfunction, to include constant and persistent proteinuria (albuminuria) and transient edema.  The Veteran did not have hypertension or heart disease due to his renal dysfunction.  The Veteran did not have kidney, ureteral or bladder calculi.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Laboratory testing revealed BUN of 16, creatinine of .8, EGFR of 103, RBC's of 20-30, and proteinuria (albumin) of 2+.  There were no other significant diagnostic test findings or results.  The examiner indicated that the Veteran's kidney condition did not impact his ability to work. 

In a VA treatment record dated in October 2014, it was noted that the Veteran's nephritis was stable, and his 2009 urology was unremarkable.

Based on the evidence of record, for the period prior to September 18, 2012, the Board finds that a compensable rating is not warranted, as the criteria for a 30 percent (or more severe) rating had not been met during the appellate period.

First, an increased rating is not warranted on the basis of albumin constant or recurring with hyaline and granular casts or red blood cells.  In this regard, although there were no specific findings as to albumin in the July 2009 VA examination and associated laboratory reports, as the report appears to have included all abnormal findings, the absence of any reported albumin indicates that it was not present.  As such, the evidence does not support a finding of albumin constant or recurring, and there is no evidence or reports of hyaline and granular casts or red blood cells.  

Second, there was no evidence of transient or slight edema during this timeframe.  In the July 2009 VA examination, the Veteran denied any total body swelling or edema.  

Third, an increased rating is not warranted on the basis of hypertension at least 10 percent disabling under Diagnostic Code 7101, which requires diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more.  The evidence did not reveal any hypertension during this timeframe; VA treatment records showed that the Veteran's diastolic pressure was less than 100 and systolic pressure was less than 160.  See, e.g., VA treatment records dated in March 2009 (126/72), May 2009 (115/67), June 2009 (106/63, 123/88), and November 2009 (125/89).

Finally, there was no evidence of definite decrease in kidney function, as the July 2009 examination laboratory report revealed the Veteran had normal renal function, including a normal BUN, creatinine, and electrolytes.  

In sum, for the period prior to September 18, 2012, the Veteran's glomerulonephritis manifestations were more nearly approximated by the already-assigned noncompensable rating for renal dysfunction.  This is so with respect to the laboratory findings, kidney function in general, and the lack of hypertension. 

Based on the evidence of record, for the period beginning September 18, 2012, the Board finds that the criteria for a 60 percent rating, but no higher, have not been met during the appellate period.

First, a 60 percent rating is warranted on the basis of constant albuminuria with some edema as shown during the September 2012 VA examination.  However, the criteria for an 80 percent rating or higher have not been met as persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion have not been shown.  Moreover, the need for regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular has not been shown.  Specifically, the September 2012 laboratory reports revealed that the Veteran's BUN was 16 mg and his creatinine was .8 mg, both of which are significantly less than the BUN to 40 to 80mg or creatinine to 4 to 8mg required for an 80 percent rating.  

Second, an increased rating is not warranted on the basis of a definite decrease in kidney function.  The September 2012 VA examination report reflects that there was no limitation to occupational activity from the glomerulonephritis or markedly decreased function of other organ systems.

Third, an increased rating is not warranted on the basis of hypertension at least 40 percent disabling under Diagnostic Code 7101, which requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  VA treatment records and the September 2012 examination report shows that the Veteran's diastolic pressure was less than 120 and systolic pressure was less than 200 throughout this timeframe.  See, e.g., VA treatment record dated in October 2014 (97/70).  Moreover, the September 2012 examiner indicated that the Veteran did not have hypertension or heart disease due to his renal dysfunction.

In sum, for the period beginning September 18, 2012, the Veteran's glomerulonephritis manifestations are more nearly approximated by a 60 percent rating, but no higher, for renal dysfunction.  This is so with respect to the laboratory findings, kidney function in general, and the lack of hypertension. 

As such, the preponderance of the evidence is against the assignment of a compensable rating for glomerulonephritis prior to September 18, 2012, and a rating in excess of 60 percent thereafter.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  
A comparison between the level of severity and symptomatology of the Veteran's glomerulonephritis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected glomerulonephritis results in constant and persistent albuminuria with transient edema; BUN to 16 mg and creatinine to .8 mg; no definite decrease in kidney function; and no signs of hypertension.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Codes 7502 pertaining to renal dysfunction, which also accounts for even more severe nephropathy, not present in this case, requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Accordingly, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for glomerulonephritis; residuals of avulsion fracture, left fibular head, left knee; and scar, laceration, right frontal region.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned rating.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board notes that the evidence shows that the Veteran is currently unemployed.  However, he has attributed his unemployment to his nonservice-connected psychiatric disorder and his service-connected left knee disability, and neither he nor his representative have indicated that he has been unable to maintain substantially gainful employment as a result of glomerulonephritis.  See, e.g., September 2009 VA Form 21-4192 (indicating that he was unable to work as a result of his PTSD and left knee disability) and SSA determination (finding the Veteran was disabled due to his psychiatric disorders).  In this regard, the September 2012 VA examiner found that the Veteran's glomerulonephritis did not impact his ability to work.  Accordingly, a claim of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period prior to September 18, 2012, entitlement to a compensable disability rating for glomerulonephritis is denied.

For the period beginning September 18, 2012, entitlement to a 60 percent disability rating, but no higher, for glomerulonephritis is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


